DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20, filed June 25, 2021, are currently pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “case” introduced in line 7 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  the “case” introduced in line 7 of claim 1 is not numbered in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) for insufficient antecedent basis.
Claim 2 recites the limitation "a rear wall portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to revise to “the rear wall limitation”.
Claims 3-6 and 10-12 are also rejected being dependent on claim 2.
Claims 3, 6-7, 9, 14, 17-19 recite the limitation "a blocking wall portion".  There is insufficient antecedent basis for this limitation in these claims.  It is suggested to revise to “the blocking wall portion”.
Claims 4-5 and 13 are also rejected being dependent on claim 3.
Claim 15 is also rejected being dependent on claim 7.
Claim 20 is also rejected being dependent on claim 19.
Claims 5, 8, 11, 13, 16 recite the limitation "a recess".  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to revise “a recess” to “each recess” or “at least one of the recesses”.
Claim 6 is also rejected being dependent on claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satou et al. (US20160250911A1, hereinafter “Satou”).
Regarding claim 1, Satou discloses an upper vehicle-body structure for a vehicle (1 and 2; Fig. 1), the upper vehicle-body structure comprising: a cover (4; Fig. 1) that fits in an opening (3; Fig. 1) in a roof panel (2; Fig. 1) of the vehicle (1; Fig. 1); a sunroof device (Fig. 1, Paragraph 19) that moves the cover between a one position in the opening and another position out of the opening (Paragraph 20); and a deflector (5; Fig. 1) which extends in a vehicle width direction (Fig. 1) along a front end edge portion of the sunroof device (2b; Fig. 2, Paragraph 22) and is shifted to an upper position above the opening in a case (underneath 2b; Fig. 2, Paragraph 22) that an opening operation of the cover is performed (Fig. 2; Paragraph 2), herein the deflector includes plural raised walls (Ss1(7); Fig. 3) having upper end portions (Dsr; Fig. 4 or 13u; Fig. 5) and plural recesses (Ds2; Fig. 3) which are alternately disposed with the raised walls in the vehicle width direction (Fig. 3), each recess extending in a vehicle front-rear direction (Figs. 2-3), and blocking wall portions (5u; Fig. 3) protruding to a height not lower than the upper end portions (Dsr; Fig. 3) of the raised walls (Ds1(7); Fig. 3) are respectively provided in rear end portions of the plural recesses (Ds2(6); Fig. 3).  
Regarding claim 2, Satou discloses the upper vehicle-body structure for a vehicle according to claim 1, wherein the plural raised walls (Ds1(7); Fig. 3) respectively have rear wall portions (5r; Figs. 4-5) in rear end portions, and an upper end of a blocking wall portion (5u; Fig. 4) is set to a same height position as an upper end of a rear wall portion (Fig. 4).  
Regarding claim 3, Satou discloses the upper vehicle-body structure for a vehicle according to claim 2, wherein a blocking wall portion (Figs. 4a, 10a-c) is formed such that, in a side view, a flow angle (F2; Fig. 7) of traveling air leaving from the blocking wall portion becomes larger than a flow angle (F1; Fig. 7) of traveling air leaving from the rear wall portion.  
Regarding claim 4, Satou discloses the upper vehicle-body structure for a vehicle according to claim 3, wherein rear faces of the blocking wall portion  and the rear wall portion are flat (5; Fig. 7).  
Regarding claim 5, Satou discloses the upper vehicle-body structure for a vehicle according to claim 4, wherein a recess has a recess lower wall (12b; Fig. 5 or also see Figs. 10a-10c for other examples) on a front side of the blocking wall portion, and the recess lower wall is formed in a rear-side upward-inclined shape which is shifted upward toward a rear side (12; Fig. 5).   
Regarding claim 6, Satou discloses the upper vehicle-body structure for a vehicle according to claim 5, wherein a blocking wall portion is formed in a rear-side upward-inclined shape which is shifted upward toward a rear side (see Figs. 4a-b, 10a-c).  
Regarding claim 7, Satou discloses the upper vehicle-body structure for a vehicle according to claim 1, wherein a blocking wall portion is formed such that, in a side view, a flow angle (F2; Fig. 7) of traveling air leaving from the blocking wall portion becomes larger than a flow angle (F1; Fig. 7) of traveling air leaving from the rear wall portion.
Regarding claim 8, Satou discloses the upper vehicle-body structure for a vehicle according to claim 1, wherein a recess has a recess lower wall (12b; Fig. 5 or also see Figs. 10a-10c for other examples) on a front side of the blocking wall portion, and the recess lower wall is formed in a rear-side upward-inclined shape which is shifted upward toward a rear side (12; Fig. 5).   
Regarding claim 9, Satou discloses the upper vehicle-body structure for a vehicle according to claim 1, wherein a blocking wall portion is formed in a rear-side upward-inclined shape which is shifted upward toward a rear side (see Figs. 4a-b, 10a-c).  
Regarding claim 10, Satou discloses the upper vehicle-body structure for a vehicle according to claim 2, wherein rear faces of the blocking wall portion  and the rear wall portion are flat (5; Fig. 7).  
Regarding claim 11, Satou discloses the upper vehicle-body structure for a vehicle according to claim 2, wherein a recess has a recess lower wall (12b; Fig. 5 or also see Figs. 10a-10c for other examples) on a front side of the blocking wall portion, and the recess lower wall is formed in a rear-side upward-inclined shape which is shifted upward toward a rear side (12; Fig. 5).   
Regarding claim 12, Satou discloses the upper vehicle-body structure for a vehicle according to claim 2, wherein a blocking wall portion is formed in a rear-side upward-inclined shape which is shifted upward toward a rear side (see Figs. 4a-b, 10a-c).  
Regarding claim 13, Satou discloses the upper vehicle-body structure for a vehicle according to claim 3, wherein a recess has a recess lower wall (12b; Fig. 5 or also see Figs. 10a-10c for other examples) on a front side of the blocking wall portion, and the recess lower wall is formed in a rear-side upward-inclined shape which is shifted upward toward a rear side (12; Fig. 5).   
Regarding claim 14, Satou discloses the upper vehicle-body structure for a vehicle according to claim 3, wherein a blocking wall portion is formed in a rear-side upward-inclined shape which is shifted upward toward a rear side (see Figs. 4a-b, 10a-c).  
Regarding claim 15, Satou discloses the upper vehicle-body structure for a vehicle according to claim 7, wherein rear faces of the blocking wall portion  and the rear wall portion are flat (5; Fig. 7).  
Regarding claim 16, Satou discloses the upper vehicle-body structure for a vehicle according to claim 7, wherein a recess has a recess lower wall (12b; Fig. 5 or also see Figs. 10a-10c for other examples) on a front side of the blocking wall portion, and the recess lower wall is formed in a rear-side upward-inclined shape which is shifted upward toward a rear side (12; Fig. 5).   
Regarding claim 17, Satou discloses the upper vehicle-body structure for a vehicle according to claim 7, wherein a blocking wall portion is formed in a rear-side upward-inclined shape which is shifted upward toward a rear side (see Figs. 4a-b, 10a-c).  
Regarding claim 18, Satou discloses the upper vehicle-body structure for a vehicle according to claim 8, wherein a blocking wall portion is formed in a rear-side upward-inclined shape which is shifted upward toward a rear side (see Figs. 4a-b, 10a-c).  
Regarding claim 19, Satou discloses the upper vehicle-body structure for a vehicle according to claim 1, wherein a recess, of the plural recesses, includes a recess lower wall (12b; Fig. 5 or also see 6a; Figs. 10a-10c for other examples) with which traveling air collides from a front direction of the vehicle, a recess rear wall portion (13; Fig. 5 or the all perpendicular to 7b from point Dsr to 5; Figs. 10a-c) integrally provided on a rear side of this recess lower wall, and a blocking wall portion (13u; Fig. 5 or 6b; Figs. Figs. 10-10b or 6bc; Fig. 10c) extending from an upper end portion of the recess rear wall portion in a rear-side upward-inclined shape, and in the recess lower wall, a lower-half portion is perpendicularly formed (12b; Fig. 5 or 6a; Figs. 10a-c), and an upper-half portion is formed in a rear-side upward-inclined shape (12; Fig. 5 or 6b; Figs. Figs. 10-10b or 6bc; Fig. 10c).  
Regarding claim 20, Satou discloses the upper vehicle-body structure for a vehicle according to claim 19, wherein an upper end of the blocking wall portion (13u; Fig. 5, or 6b; Figs. Figs. 10-10b or 6bc; Fig. 10c) is set to a height position corresponding to a height position of an upper end of the rear wall portion (13u; Fig. 5, or 6b; Figs. 10-10b, or 6bc; Fig. 10c), the blocking wall portion blocks a recessed space between neighboring raised walls (11; Fig. 5, or 7; Figs. 10a-c), and the blocking wall portion is integrally formed to be in a same plane as the rear wall portion (Figs. 5 or 10a-c) and the recess rear wall portion, and is extended flat from an upper end portion of the blocking wall portion to a lower end portion of the recess rear wall portion (Figs. 5, 7, or 10a-c).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown (US10583725B1) teaches a wind deflector including an elongated deflection body with alternating sections of different heights extending along the upper edge of the elongated deflection body.
Sinha et al. (US20160288632A1) teaches a wind deflector with recesses.
Konermann (US200230063446A1) teaches a wind deflector with recesses.
Edelmann (US5671970) teaches a wind deflector with recesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612